NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

DEMETRIUS WALKER,                  )
                                   )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D17-4316
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 4, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Vivian T.
Corvo, Judge.

Demetrius Walker, pro se.


PER CURIAM.

              Affirmed. See § 775.087(1)(a), Fla. Stat. (2001); Knight v. State, 808 So.

2d 210 (Fla. 2002); Tucker v. State, 726 So. 2d 768 (Fla. 1999); Strickland v. State, 437

So. 2d 150 (Fla. 1983).



MORRIS, SLEET, and BADALAMENTI, JJ., Concur.